Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO:

 JOHN GASTON, on behalf of
 himself and all others similarly situated,

        Plaintiff

        v.

 INSIGHT SERVICE GROUP, INC.,
 a Foreign Profit Corporation,

       Defendant.
 ______________________________/

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, JOHN GASTON (“Plaintiff” or “GASTON”), on behalf of himself and all others

 similarly situated, pursuant to 29 U.S.C. § 216(b), files the following Complaint for Damages and

 Demand for Jury Trial against Defendant, INSIGHT SERVICE GROUP, INC. (“Defendant” or

 “ISG”), and alleges as follows:

                                         INTRODUCTION

    1. Defendant unlawfully deprived Plaintiff of compensation during the course of his

        employment. This action arises under the Fair Labor Standards Act (“FLSA”) pursuant to

        29 U.S.C. §§ 201-216, to recover all minimum wages owed to Plaintiff that Defendant

        refused to pay to Plaintiff and all other similarly situated individuals during the course of

        his employment.

                                                 PARTIES

    2. During all times material hereto, Plaintiff was a resident of Broward County, Florida, over

        the age of 18 years, and otherwise sui juris.
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 7



    3. During all times material hereto, Defendant, ISG, was a Massachusetts corporation located

       and transacting business within Miami-Dade, Broward, and Palm Beach County, Florida,

       within the jurisdiction of this Honorable Court.

    4. During all times material hereto, Plaintiff worked for Defendant, ISG, throughout the

       Miami-Dade, Broward, and Palm Beach County areas.

    5. Defendant, ISG, was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

       times pertinent to the allegations herein.

                                     JURISDICTION AND VENUE

    6. All acts and omissions giving rise to this dispute took place within the State of Florida,

       including Broward County, Florida, which falls within the jurisdiction of this Honorable

       Court.

    7. Defendant, ISG, regularly transacts business throughout the state of Florida, including

       Broward County, Florida, and jurisdiction is therefore proper within the Southern District

       of Florida pursuant to 29 U.S.C. § 216 and 28 U.S.C. §§ 1331 and 1337.

    8. Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C. § 216

       and 28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

    9. Defendant, ISG is a national full-service insurance claim management company, which

       provides investigative services for fraud and medical insurance industries.

    10. According to its website, ISG holds itself out to the community as follows:

                ISG is a national market leader offering a unique combination of
                insurance claim management solutions. With over twenty-five years
                of experience, we have a comprehensive understanding of the
                industry and the opportunities and challenges facing our clients . . .
                ISG services over 52,000 insurance and claim colleagues across the
                industry . . . We maintain nearly 1,000 field investigators, a network
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 7



               of over 15,000 medical providers, and successfully retrieve medical
               records from over 500,000 facilities nationally, per year.

       See https://isgvalue.com/our-company/.

    11. During all relevant time periods hereto, ISG employed hundreds (if not thousands) of field

       investigators like Plaintiff to perform surveillance and investigation services for ISG

       throughout the Miami-Dade County, Broward County, and Palm Beach County areas.

    12. ISG’s services extend throughout the entire State of Florida.

                                       FLSA COVERAGE

    13. During all times material hereto, ISG was covered under the FLSA through enterprise

       coverage, as ISG was engaged in interstate commerce during all time periods in which

       Plaintiff, and all similarly situated individuals, were employed. More specifically, during

       all times material hereto, ISG employed at least two (2) or more employees who regularly

       handled goods and/or materials on a constant and/or continuous basis that traveled across

       state lines, including, but not limited to the following: cellular telephones, computer

       equipment, video cameras, recording equipment, notepads, automobiles, paper, office

       supplies, pens, chairs, printers, and other office materials.

    14. Upon information and belief, Defendant, ISG, grossed or did business in excess of

       $500,000 during the years of 2015, 2016, 2017, 2018, 2019, and is expected to gross in

       excess of $500,000 in 2020.

    15. During all times material hereto, Plaintiff was a non-exempt hourly employee of

       Defendant, ISG, within the meaning of the FLSA.

                          PLAINTIFF’S WORK FOR DEFENDANT

    16. Plaintiff worked for Defendant as a Field Investigator from 2017 through July 1, 2020.
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 7



    17. During all time periods pertinent to this Complaint, Defendant had and retained the power

       to hire, fire, discipline, and control company pay practices and policies as they relate to

       Plaintiff.

    18. During all time periods pertinent to this Complaint, Plaintiff performed non-exempt work

       for Defendant including, but not limited to the following: performing investigation tasks

       such as surveillance, report writing, social media and online research, report submission,

       file and video uploading and formatting, sending e-mails, attending phone conferences,

       making phone calls, attending meetings, reviewing reports and documents, facilitating

       communications with supervisors and other investigators, etc.

    19. During all times material hereto, Defendant paid Plaintiff on an hourly basis.

    20. During all time periods material hereto, Defendant implemented and followed a company-

       wide policy that failed to pay Plaintiff for all hours of work performed during his

       employment in one or more workweeks.

    21. Specifically, Plaintiff performed off-the-clock work for Defendant in one or more

       workweeks, due to Defendant’s company-wide policy that restricted Plaintiff’s input of

       hours spent performing work such as attending conference calls, meetings, conducting

       phone calls with supervisors and investigators, and uploading reports and videos after

       surveillance work was performed in the field.

    22. Defendant knew or had reason to know that Plaintiff was not paid for all hours of work

       performed during his employment in one or more workweeks.

    23. In order to enforce his rights, Plaintiff was required to retain the undersigned counsel and

       is therefore entitled to recover reasonable attorney’s fees and costs.
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 7



        COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206

    24. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 23 as though set forth fully

       herein.

    25. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).

    26. For the past three (3) years, Defendant failed to compensate Plaintiff at the applicable

       federal minimum wage rate of $7.25 for all hours of work he performed during one or more

       work weeks of his employment with ISG.

    27. Defendant’s failure to pay Plaintiff his proper federal minimum wages for all hours of work

       performed during one or more workweeks of his employment with ISG violates the FLSA.

    28. Defendant willfully and intentionally refused to pay Plaintiff his proper minimum wages

       as required by the FLSA, as Defendant knew or should have known of the minimum wage

       requirements of the FLSA and refused to comply with those requirements.

    29. Moreover, Defendant knew, or should have known, that Plaintiff was performing

       uncompensated work for Defendant’s benefit.

    30. Defendant recklessly failed to investigate whether Defendant’s payroll practices were in

       accordance with the FLSA during the relevant time period.

    31. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

    32. Defendant’s willful or intentional violations of federal wage law entitle Plaintiff to an

       additional amount of liquidated (or double) damages.

    33. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 7



          WHEREFORE, Plaintiff, JOHN GASTON, respectfully requests that this Honorable Court

 enter judgment in his favor and against Defendant, INSIGHT SERVICE GROUP, INC., and award

 Plaintiff: (a) unliquidated minimum wage damages to be paid by Defendant; (b) liquidated

 damages to be paid by Defendant; (c) reasonable attorney’s fees and costs to be paid by Defendant;

 and any and all such further relief as may be deemed just and reasonable under the circumstances.

                                  DEMAND FOR JURY TRIAL

         Plaintiff, JOHN GASTON, requests and demands a trial by jury on all appropriate claims.

          Dated this 16th of July 2020.

                                                      Respectfully Submitted,

 USA EMPLOYMENT LAWYERS –                             Eggnatz | Pascucci
 JORDAN RICHARDS, PLLC                                7450 Griffin Road
 805 E. Broward Blvd. Suite 301                       Suite 230
 Fort Lauderdale, Florida 33301                       Davie, Florida 33314
 Ph: (954) 871-0050                                   Ph: (954) 889-3359
 Counsel for Plaintiff, John Gaston                   Counsel for Plaintiff, John Gaston

 By: /s/ Jordan Richards                              By: /s/ Joshua H. Eggnatz
 JORDAN RICHARDS, ESQUIRE                             JOSHUA H. EGGNATZ, ESQUIRE
 Florida Bar No. 108372                               Florida Bar No. 0067926
 MELISSA SCOTT, ESQUIRE                               MICHAEL J. PASCUCCI, ESQUIRE
 Florida Bar No. 1010123                              Florida Bar No. 83397
 JAKE BLUMSTEIN, ESQUIRE                              jeggnatz@JusticeEarned.com
 Florida Bar 1017746                                  MPascucci@JusticeEarned.com
 Jordan@jordanrichardspllc.com
 Melissa@jordanrichardspllc.com
 Jake@jordanrichardspllc.com

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on July 16,

 2020.

                                                      By: /s/ Jordan Richards, Esq._____
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
Case 0:20-cv-61434-RAR Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 7



                                SERVICE LIST:
